Hiuu, C.J., (after stating the facts.) 1. Objection is raised to the form of the verdict as too indefinite to fix the punishment of each separately. It was manifestly intended by the jury to assess their punishment at one year each, as it would be improbable that they intended a joint sentence, each serving six months alternately or concurrently. “While absolute certainty is not essential (in a verdict), there must be certainty to a common and reasonable intent.” 29 Am. & Eng. Enc. of Law (2d Ed.), 1016. This verdict is sufficient to meet the requirement. 2. Objection is raised to the evidence of the presence of other stolen property in the house-boat of the appellants. Mr. Wigmore, in discussing where evidence of other offenses or similar acts may be admitted, says, regarding the crime of stolen goods: “The act of possession is in this class of cases (except rarely) conceded, and the question is as to the criminal intent, and, specifically, as to the knowledge accompanying the possession. In what way does the fact of possession of other stolen goods at other times throw light upon this knowledge or this intent?” And answers the question as follows: “(a) As to the first element, it may be assumed that the receipt of stolen goods is in itself always more or less likely to result in a warning, chiefly because the owner is apt to follow them up and reclaim them, but also in part because a purchase not made in the ordinary course of trade has often suspicious features about the vendor’s offer. (&) As to the second element, the warning thus obtained can affect the subsequent receipt of other goods upon one condition only, namely, that there is a similarity in the transactions i. e., that the same pérson comes to dispose of the second article, or that the second article is of the same lot as the first,” 1 Wigmore on Evidence, § 324. In discussing the admissibility of evidence of other crimes, this court said: “It must be remembered always that such evidence is admissible only for the purpose of showing particular intention, knowledge, good or bad faith, when these are in issue and essential to constitute the crime?” Howard v. State, 72 Ark. 586. The court approved this case in another application of the same principle in Johnson v. State, 75 Ark. 427. There was no error in admitting evidence of the possession of the other stolen property in this case. 3. As to the admissibility of the testimony of the wife of either of the defendants, while they were jointly upon trial: “where several persons are tried together under a joint indict-, ment, the wife of neither one of the defendants is a competent witness against a co-defendant of her husband, where her testimony in any way affects the interest of her husband:” 6 Enc. Evidence, 880, and authorities cited. See also Trowbridge v. State, 74 Ga. 431; Stephens v. State, 106 Ga. 116. The appellants seem to have had a fair and impartial trial according to the principles of criminal jurisprudence. Judgment affirmed.